Opinion by
Judge MacPhail,
This appeal by Alfred- Eoyster is from an order of the Court of Common Pleas of Payette County which, after a de novo hearing, sustained the action of the Bureau of Traffic Safety of the Department of Transportation suspending Mr. Eoyster’s certification as an Official Inspection Mechanic for 18 months. The suspension was imposed because Eoyster had 1) issued six No. 2 inspection stickers before the No. 2 cycle began 2) made faulty inspections and 3) inspected 10 school buses when not authorized to do so.
Our scope of review in this case is limited to a determination of whether the lower court has committed an error of law or whether the findings of ,the lower court are based on substantial evidence. Kennedy v. Bureau of Traffic Safety, 52 Pa. Commonwealth Ct. 619, 416 A.2d 614 (1980).
. Eoyster sets forth two issues in this appeal: wére .the findings of. the trial court based upon substantial evidence and did the trial court commit an error of law? After a careful review of the evidence, we are well satisfied that that evidence, including the test!*237mony of Mr. Royster himself, was such that a reasonable mind might accept as adequate' to support a con: elusion that the violations did, in fact, occur. - The facts found by the lower court are clearly based upon substantial evidence in the record.
Mr. Royster, who elected to submit his argument on brief, has not specified wherein the trial court erred as a matter of law. Nevertheless, we have reviewed the evidentiary rulings of the trial court during the course of the hearing, examined the conclusions of law reached by the trial court and reviewed the reasoning set forth in the trial court’s opinion and find no error of law committed by the trial judge.
Accordingly, we will affirm on the basis of the able opinion of Judge Franks dated October 30, 1980 and entered to No. 550 Civil Sessions 1980 of the Court of Common Pleas of Fayette County.
Order
And Now, this 25th day of January, 1982, the order of the Court of Common Pleas of Fayette County entered October 30, 1980 to No. 550 Civil Sessions 1980 is affirmed.
Judge Palladino did not participate in the decision in this case.